

117 HR 1384 IH: Mainstreaming Addiction Treatment Act of 2021
U.S. House of Representatives
2021-02-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 1384IN THE HOUSE OF REPRESENTATIVESFebruary 25, 2021Mr. Tonko (for himself, Mr. Turner, Mr. Delgado, Mr. Gonzalez of Ohio, Ms. Barragán, Ms. Bass, Ms. Blunt Rochester, Ms. Brownley, Mr. Carbajal, Mr. Cárdenas, Mr. Case, Ms. Clarke of New York, Mr. Rodney Davis of Illinois, Ms. Dean, Mr. Gallego, Mr. Hastings, Mr. Higgins of New York, Mr. Fitzpatrick, Ms. Jayapal, Mr. Jones, Mr. Katko, Mr. Kim of New Jersey, Ms. Kuster, Mr. Lawson of Florida, Mr. Levin of California, Ms. Matsui, Mr. Meeks, Mr. Nadler, Mrs. Napolitano, Ms. Norton, Mr. O'Halleran, Mr. Pascrell, Mr. Payne, Ms. Pingree, Mr. Raskin, Miss Rice of New York, Ms. Scanlon, Mr. Schrader, Mr. Smith of Washington, Ms. Strickland, Mr. Suozzi, Mr. Taylor, Mr. Trone, Ms. Underwood, Mrs. Watson Coleman, Mr. Welch, Ms. Wild, and Ms. Adams) introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committees on Ways and Means, and the Judiciary, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo amend section 303(g) of the Controlled Substances Act (21 U.S.C. 823(g)) to eliminate the separate registration requirement for dispensing narcotic drugs in schedule III, IV, or V (such as buprenorphine) for maintenance or detoxification treatment, and for other purposes.1.Short titleThis Act may be cited as the Mainstreaming Addiction Treatment Act of 2021.2.Eliminating separate registration requirement for dispensing narcotic drugs in schedule III, IV, and V for maintenance or detoxification treatment(a)In generalSection 303 of the Controlled Substances Act (21 U.S.C. 823) is amended—(1)by striking paragraph (2) of subsection (g); and(2)in subsection (g), as amended—(A)by striking (g)(1) Except as provided in paragraph (2), practitioners who dispense narcotic drugs to individuals for maintenance treatment or detoxification treatment and inserting (g) Practitioners who dispense narcotic drugs (other than narcotic drugs in schedule III, IV, or V) to individuals for maintenance treatment or detoxification treatment;(B)by redesignating subparagraphs (A), (B), and (C) as paragraphs (1), (2), and (3), respectively; and(C)in paragraph (2), as redesignated, by redesignating clauses (i) and (ii) as subparagraphs (A) and (B), respectively.(b)Conforming changes(1)Subsections (a) and (d)(1) of section 304 of the Controlled Substances Act (21 U.S.C. 824) are amended by striking 303(g)(1) each place it appears and inserting 303(g).(2)Section 309A(a)(2) of the Controlled Substances Act (21 U.S.C. 829a) is amended—(A)in the matter preceding subparagraph (A), by striking the controlled substance is to be administered for the purpose of maintenance or detoxification treatment under section 303(g)(2) and inserting the controlled substance is a narcotic drug in schedule III, IV, or V to be administered for the purpose of maintenance or detoxification treatment; and(B)by striking and— and all that follows through is to be administered by injection or implantation; and inserting and is to be administered by injection or implantation;.(3)Section 520E–4(c) of the Public Health Service Act (42 U.S.C. 290bb–36d(c)) is amended by striking information on any qualified practitioner that is certified to prescribe medication for opioid dependency under section 303(g)(2)(B) of the Controlled Substances Act and inserting information on any practitioner who prescribes narcotic drugs in schedule III, IV, or V of section 202 of the Controlled Substances Act for the purpose of maintenance or detoxification treatment.(4)Section 544(a)(3) of the Public Health Service Act (42 U.S.C. 290dd–3) is amended by striking any practitioner dispensing narcotic drugs pursuant to section 303(g) of the Controlled Substances Act and inserting any practitioner dispensing narcotic drugs for the purpose of maintenance or detoxification treatment.(5)Section 1833(bb)(3)(B) of the Social Security Act (42 U.S.C. 1395l(bb)(3)(B)) is amended by striking first receives a waiver under section 303(g) of the Controlled Substances Act on or after January 1, 2019 and inserting first begins prescribing narcotic drugs in schedule III, IV, or V of section 202 of the Controlled Substances Act for the purpose of maintenance or detoxification treatment on or after January 1, 2021.(6)Section 1834(o)(3)(C)(ii) of the Social Security Act (42 U.S.C. 1395m(o)(3)(C)(ii)) is amended by striking first receives a waiver under section 303(g) of the Controlled Substances Act on or after January 1, 2019 and inserting first begins prescribing narcotic drugs in schedule III, IV, or V of section 202 of the Controlled Substances Act for the purpose of maintenance or detoxification treatment on or after January 1, 2021.(7)Section 1866F(c)(3) of the Social Security Act (42 U.S.C. 1395cc–6(c)(3)) is amended—(A)in subparagraph (A), by inserting and at the end;(B)in subparagraph (B), by striking ; and and inserting a period; and(C)by striking subparagraph (C).(8)Section 1903(aa)(2)(C) of the Social Security Act (42 U.S.C. 1396b(aa)(2)(C)) is amended—(A)in clause (i), by inserting and at the end; and(B)by striking clause (ii).3.National education campaign(a)In generalThe Secretary of Health and Human Services, acting through the Assistant Secretary for Mental Health and Substance Use, shall conduct a national campaign to educate practitioners with respect to the elimination of the separate registration requirement under section 303(g) of the Controlled Substances Act (21 U.S.C. 823(g)), as in effect on the day before the date of enactment of this Act, for dispensing narcotic drugs in schedule III, IV, and V for maintenance or detoxification treatment.(b)Required componentsThe national education campaign under subsection (a) shall—(1)encourage practitioners to integrate substance use treatment into their practices; and(2)include education on publicly available educational resources and training modules that can assist practitioners in treating patients with a substance use disorder.4.Community health aides and community health practitioners(a)Practice of telemedicineSection 102 of the Controlled Substances Act (21 U.S.C. 802) is amended—(1)in paragraph (54)(A), by striking clause (i) and inserting the following:(i)while the patient is—(I)being treated by, and physically located in, a hospital or clinic registered under section 303(f); or(II)for purposes of section 302(h), being treated by a community health aide or community health practitioner; and;(2)by redesignating paragraph (58) as paragraph (59);(3)by redesignating the second paragraph designated as paragraph (57) as paragraph (58);(4)by moving paragraphs (57), (58) (as so redesignated), and (59) (as so redesignated) 2 ems to the left; and(5)by adding at the end the following:(60)The terms community health aide and community health practitioner have the meanings given to such terms for purposes of section 119 of the Indian Health Care Improvement Act (25 U.S.C. 1616l)..(b)Dispensation of narcotic drugs in schedule III, IV, or VSection 302 of the Controlled Substances Act (21 U.S.C. 822) is amended by adding at the end the following:(h)Dispensation of narcotic drugs in schedule III, IV, or V by certain practitioners(1)In generalNotwithstanding subsection (a)(2), a community health aide or community health practitioner may dispense a narcotic drug in schedule III, IV, or V, such as buprenorphine, or a combination of such drugs, to an individual for maintenance treatment or detoxification treatment (or both) without being registered under this title if the drug is prescribed by a practitioner through the practice of telemedicine.(2)PreemptionNotwithstanding section 708, a State may not require a community health aide or community health practitioner to be licensed by the State in order to dispense narcotic drugs in accordance with paragraph (1) of this subsection..